51 F.3d 281
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Teresa MARNELL, et al., Plaintiffs-Appellants,v.Edwin MILLER, et al., Defendants-Appellees.
No. 95-56321.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided March 29, 1995.

Appeal from the United States District Court, for the Southern District of California, D.C. No. CV-94-00766-JNK;  Judith N. Keep, Chief Judge, Presiding.
Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM*


2
Teresa Marnell, and her child, Blair, appeal pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal for failure to state a claim of Marnell's 42 U.S.C. Sec. 1983 action against the County of San Diego, former San Diego District Attorney Edwin Miller and San Diego County Deputy District Attorney Ralph Fear.  The district court, however, did not dismiss Marnell's claims against defendant Thomas Wadell, and, therefore, Marnell does not appeal from a final appealable judgment.  See Chacon v. Babcock, 640 F.2d 221 (9th Cir.1981) (a final decision determines all claims or liabilities of all parties).  Accordingly, Marnell's appeal is dismissed for lack of jurisdiction.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3